Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The elected Claims are allowable. The restriction requirement, as set forth in the Office action mailed on 1/30/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 35-40 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1, 4-7, 9-10, 24-27, directed to Group I are still withdrawn and thusly cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 28-31, 35-40, 45-46, 57-59 are pending and allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Locklar on 5/28/21.

The application has been amended as follows: 
Cancel claims 1, 4-7, 9-10, 24-27


In claim 30, line 4, delete “polymer” and insert ---copolymer---
In claim 30 line 7, delete “polymer” and insert ---copolymer---


In claim 31 line 3, delete “polymer” and insert ---copolymer---
In claim 31 line 5, delete “polymer” and insert ---copolymer---

In claim 36, line 2, delete “the internal breaker comprises an oxidizing internal breaker; or”

In claim 37, line 1, delete “claim 35” and insert ---claim 36---
In claim 37, line 2, delete “the internal breaker comprises an inorganic peroxide, an organic peroxide, a bromate, a persulfate, a nitrate, an acid, or a base; or”

In claim 38, line 2, delete “the internal breaker is encapsulated or granulated; or”

In claim 39, line 2, delete “the internal breaker is present in an amount ranging from 0.05 to 30 weight percent based on a total weight of the polymer composition; or”

In claim 40, lines 1-2, before “wherein the scale control additive comprises” insert ---wherein the hydraulic fracturing fluid further comprises a scale control additive,”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the copolymer monomers and crosslinking agent in claim 28 put the claims commensurate in scope with the unexpected results of the application.  See the previous actions for the closest prior art to the claims.  Regarding the restriction and Group I composition claims, US 5642783 and US 2010/0048430 stand as examples as to close prior art to the polymer product.  Therein, the method of the instant claims is not met since the references are drawn to injecting delayed crosslinking compositions into wells (e.g. the polymer therein is not crosslinked until after pumping), however, the references anticipate the end product (Group I) claims once crosslinked.  Both references explicitly use a terpolymer of AMPS-acrylamide-acrylic acid (delay) crosslinked with zirconium.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA BLAND/Primary Examiner, Art Unit 1768